N COURT OF APPEALS
                                                               Court of Appeals District




                                                                               FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/29/2015                                                      COA No. 12-14-00190-CR
GHAFFER, ALMA MUNOZ             Tr. Ct. No. 005-86365-2013                        PD-0589-15
On this day, the Appellee's petition for discretionary review has been refused.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *